 In the Matter Of GENERAL MOTORS CORPORATION, DETROIT TRANSMISSIONDIVISIONandINTERNATIONAL UNION, UNITED AUTOMOBILE WORKERSOF AMERICA, AFFILIATED WITH THE C. I. O.Case No. B-2308.-Decided February 12, 1941Investigation and Certification of Representatives:stipulationfor certificationof representatives upon consent election.Mr. Frank H. Bowen,for the Board.Or. Henry M. Hogan, Mr. A. F. Power, Mr. Denton Jolly,andMr.Robert Carson,of Detroit, Mich., for the Company.Mr. Maurice SugarandMr. Ernest Goodman,of Detroit, Mich., forthe Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESOn November 30, 1940, International Union, United AutomobileWorkers of America, affiliated with the C. I. 0., herein called theUnion, filed with the Regional Director for the Seventh Region (De-troit,Michigan) a petition alleging that a question affecting commercehad arisen concerning the representation of employees of GeneralMotors Corporation, Detroit Transmission Division, herein called theCompany, engaged in the manufacture of various types and kinds ofautomobile transmissions, fly wheels, fly-wheel covers, and fluid drivesand parts thereof, at Detroit, Michigan, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c) ofthe National Labor Relations Act, 49 Stat. 440 herein called the Act.On January 13, 1941, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act, andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On January 11, 1941, the Com-pany, the Union, and the Regional Director entered into a "Stipula-tion for Certification of Representatives Upon Consent Election."Pursuant to the Stipulation, an election by secret ballot was con-.ducted on January 23, 1941, under the direction and supervision of the29 N. L R. B, No. 99552- GENERAL MOTORS CORPORATION553.Regional Director, among all production and maintenance employeesand mechanical employees in engineering-department shops of Gen-eralMotors' Corporation, Detroit Transmission Division, excluding,however, direct representatives of the management, such as officersand directors of the Company, sales managers and assistant sales man-agers, factory managers and assistant factory managers, directors andemployees of sales, accounting, personnel and industrial relations de-partments, directors of purchases and assistant directors of purchases,superintendents and assistant superintendents,' general foremen, fore-men and assistant foremen, and all other persons working in a super-visory capacity, including those having the right to hire or dischargeand those whose duties include recommendation as to hiring or dis-charging (but not leaders), and those employees whose work is of aconfidential nature, time-study men, plant-protection employees (butnot to include maintenance patrolmen or fire patrolmen), all clericalemployees, chief engineers and shift operating engineers in powerplants, designing (drawing board), production estimating and plan-ning engineers, draftsmen and detailers, physicists, chemists, metallur-gists, artists, designer-artists and clay and plaster modelers (but notthose who make patterns), timekeepers, technical school students, in-dentured apprentices, and those technical or professional employeeswho are receiving special training, to determine whether or not saidemployees desire to be represented by the Union.On January 30,1941, the Regional Director issued and duly served upon the parties hisElection Report on the ballot.No objections to the conduct of theballot or the Election Report have been filed by any of the parties.In his Election Report, the Regional Director reported as followsconcerning the balloting and its results :Total on eligibility list------------------------------------------------- 1,390Total ballots cast--!1,330Total ballots challenged ------------ ______________________22Total blank ballots ----------------------------------------5Total void ballots ------------------------------------------2Total valid votes cast______________________________________ 1,301Votes cast for International Union, United AutomobileWorkers of America, affiliated with the C. I. 0------------ 1,178Votes cast against International Union, United AutomobileWorkers of America, affiliated with the C I. 0_____________123Upon the basis of the Stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of General Motors Corporation, Detroit Trans- 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDmission Division, Detroit, Michigan, within the meaning of. Section 9(c) and Section 2 (6) and (7) of the National Labor Relations Act.2.All production and maintenance employees and mechanical em-ployees in engineering department shops of General Motors Corpora-tion,DetroitTransmissionDivision, excluding, however, direct,representatives of the management, such as officers and directors ofthe Company, sales managers and assistant sales managers, factorymanagers and assistant factory managers, directors and employees ofsales, accounting, personnel and industrial relations departments, di-rectors of purchases and assistant directors of purchases, superintend-ents and assistant superintendents, general foremen, foremen andassistant foremen, and all other persons working in a supervisorycapacity, including those having the right to hire or discharge andthose whose duties include recommendation as to hiring or discharging -(but not leaders), and those employees whose work is of a.confidentialnature, time study men, plant protection employees (but not to in-clude maintenance patrolmen or fire patrolmen), all clerical employees,chief engineers and shift operating engineers in power plants, design-ing (drawing board), production estimating and planning engineers,draftsmen and detailers, physicists, chemists, metallurgists, artists,designer-artists and clay and plaster modelers (but not those who makepatterns), timekeepers, technical school students, indentured appren-tices, and those technical or professional employees who are receivingspecial training, constitute a unit appropriate for the purposes of col-lective bargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.3.International Union, United Automobile Workers of America,affiliated with the Congress of Industrial Organizations, has been des-ignated and selected by a majority of the employees in the above unitand is their" representative for the purposes of collective bargainingand is the exclusive representative of all employees in the said unit,within the meaning of Section 9 (a) of the National Labor RelationsAct.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,IT IS HEREBY CERTIFIEDthat International Union, United AutomobileWorkers of America, affiliated with the Congress of.Industrial Organ-izations, has been designated and selected by a majority of all produc-tion and maintenance employees and mechanical employees in engineer-ing department shops of General Motors Corporation, DetroitTransmission Division, excluding, however, direct representatives of GENERAL MOTORS CORPORATION555the management, such as officers and directors of the Company, salesmanagers and assistant sales managers, factory managers and assistantfactory managers,directors and-employees of sales, accounting, per-sonnel and industrial relations departments,directors of purchases and_assistant directors of purchases,superintendents and assistant superin-tendents,general foremen,foremen and assistant foremen, and all-other persons working in a supervisory capacity,including those hav-ing the right to hire or discharge and those whose duties include rec-ommendation as to hiring or discharging(but not leaders),and thoseemployees whose work is of a confidential nature, time study men, plant--protection employees(but not to include maintenance patrolmen or fire-patrolmen), all clerical employees, chief engineers and shift operatingengineers in power plants, designing (drawing board), productionestimating and planning engineers, draftsmen and detailers,'physicists,chemists, metallurgists, artists, designer-artists and clay and plastermodelers (but not those who make patterns), timekeepers, technicalschool students, indentured apprentices, and those technical or pro-fessional employees who are receiving special training, as their repre-sentative for the purposes of collective bargaining, and that, pursuantto the provisions of Section 9 (a) of the Act, International Union,United Automobile Workers of America, affiliated with the Congressof Industrial Organizations, is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect to rates-of pay, wages, hours of employment, and other conditions ofemployment.